TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00563-CR


Ex parte Fred Michael Underwood





FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY

NO. 670854, HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



O R D E R
PER CURIAM
On January 24, 2007, this Court granted counsel's third motion for extension of time
to file his brief and ordered that the brief be tendered for filing no later than February 16, 2007. 
Counsel did not comply with this order.  Instead, he has filed a fourth motion for extension of time.
The motion is granted.  Appellant's counsel, Mr. Landon Northcutt, is ordered to file
his brief in this cause no later than March 16, 2007.  No further extension of time will be granted.
It is ordered February 27, 2007.


Before Chief Justice Law, Justices Puryear and Henson
Do Not Publish